third party communication date of communication month dd yyyy cca_2014072108383101 id uilc number release date from sent monday date am to cc bcc subject re need legal guidance on whether a dissolved tefra entity dissolved tmp entity or dissolved partner entity can enter into legal agreements for federal tax purpose sec_1 no a tefra proceeding is a class action of the partners for the year the continuing existence of the tefra entity itself is irrelevant 95_tc_388 yes assuming that the entity is not deemed to remain in existence under state law for winding up purposes beyond the two year period you would need the successor_in_interest or transferee to sign probably the successor tmp might be able to ratify the aar no see the continued existence of the tefra entity is irrelevant no see the tefra entity does not enter into the form 872-p in any event by signing the form 872-p the tmp is extending the sec_6501 statute of the partners as their agent if the tmp is an entity that has dissolved however its dissolution terminates its status as tmp sec_301_6231_a_7_-1 see the answer may change if the suspension is revoked maybe we would have to look at these on a case by case basis and whether the entity is a pass-through or the signing individual has transferee or flow through liability maybe see
